In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 10-545V
                                      Filed: January 11, 2016
                                        Not for Publication

*************************************
JEFFERY TODD WADE and ALLISON *                                Attorneys’ fees and costs decision
RENEE WADE, and Their Minor Son,    *                          based on stipulation of fact
D.T.W.,                             *
                                    *
        Petitioners,                *
 v.                                 *
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
        Respondent.                 *
                                    *
*************************************

Milton C. Ragsdale, IV, Birmingham, AL, for petitioner.
Ann D. Martin, Washington, DC, for respondent.

MILLMAN, Special Master

                    DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

        On January 11, 2016, the parties filed a stipulation of fact in which they agreed on an
appropriate amount for attorneys’ fees and costs in this case. In accordance with the General
Order #9 requirement, petitioners filed a statement on January 11, 2016, asserting that they did
not incur any costs in pursuit of their petition.

       Petitioners submitted their request for attorneys’ fees and costs to respondent. During
informal discussions, respondent raised objections to certain items in petitioners’ application.
Based on these objections, petitioners amend their application for attorneys’ fees and costs to
1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
$91,338.08. Respondent does not object to this amount. The undersigned finds this amount to
be reasonable. Accordingly, the court awards $91,338.08, representing reimbursement for
attorneys’ fees and costs. The award shall be in the form of a check payable jointly to petitioners
and Ragsdale, L.L.C. in the amount of $91,338.08.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: January 11, 2016                                                            s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2